DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 17/322,264 filed on 5/17/2021.
Claims 1-3 and 18-23 have been examined and are pending in this application. As per the Preliminary Amendment filed on 5/17/2021, claims 4-17 were canceled; claims 18-23 have been added. Claims 1-3 and 8-23 are pending in this application. 
The examiner notes the IDS filed 5/17/2021 has been considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Claim(s) 1-3 and 18-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the abstract idea of batch processing a plurality of events and storing in at least one database. 
More specifically the independent claims recite:
Claim 1, and similarly Claim 18 and 21;
A 
receiving information regarding topology of a virtual private network; and 
storing the topology in the form of a routing table.
The examiner respectfully notes that the limitations for the independent claims not struck out above as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting computer implemented method and processor/medium nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer implemented method and processor/medium, the steps above encompasses the user manually receiving storing such information with pencil/paper or within the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using computer implemented and processor/medium. The computer implemented method and processor/medium in the steps is recited at a high-level of generality (i.e., generic system for receiving/storing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of computer implemented method and processor/medium to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Further see MPEP 2106.05(d)(ii) for evidence regarding such concepts involving  “receiving” and “storing” with use of computer implemented method and processor/medium, i.e., receiving or transmitting data over a network, electronic recordkeeping, and storing and retrieving information in memory.
Further dependent Claim(s) 2-3, 19-20, and 22-23 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 1, 18 and 21.
















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Houidi et al. (US 2012/0314618 A1).

Regarding Claim 1;
Ben-Houidi discloses a computer-implemented method for providing a multi-access interface for network traffic ([0025] - For this purpose, in such a context, provision is made to create the topology tables of the managed VPN or VPNs at the level of a border router in a preliminary phase upstream of any transmission of route announcement, and then to keep them updated as a function of the alterations in the actual topologies of the VPNs considered. Provision may be made to create VPNs by managing virtual tunnels according to various technologies such as for example MPLS, IPsec (`IP security`) GRE (`Generic Routing Encapsulation`) etc. These virtual tunnels represent the topology of the clients' VPNs. No limitation is attached to the type of technology used for the creation of these virtual tunnels), comprising: 
receiving information regarding topology of a virtual private network ([0035] - This routing table is updated on receipt of a change of route transmitted by another border router, the change of route indicating whether a path should be added, deleted or modified in the routing table and [0036] - Thus, each border router of a VPN is able to route packets received within a VPN on the basis of the information stored and kept updated in its routing tables. It therefore manages at least one routing table per VPN which it updates on the basis of the route announcements received within one and the same VPN via the virtual topology tunnels); and 
storing the topology in the form of a routing table ([0021] - More precisely, such a topology table of a border router, according to one embodiment of the present invention, indicates one or more adjacent border routers for a given virtual network, that is to say a list of border routers which are linked to it for the topology of the virtual network considered, as well as corresponding remote-network identifiers. In fact, the set of topology tables managed by the border routers of the network represents the topologies of the various VPNs installed in the shared system considered and [0035] - This routing table is updated on receipt of a change of route transmitted by another border router, the change of route indicating whether a path should be added, deleted or modified in the routing table and [0036] - Thus, each border router of a VPN is able to route packets received within a VPN on the basis of the information stored and kept updated in its routing tables. It therefore manages at least one routing table per VPN which it updates on the basis of the route announcements received within one and the same VPN via the virtual topology tunnels).

Regarding Claim(s) 18; claim(s) 18 is/are directed to a/an system associated with the method claimed in claim(s) 1. Claim(s) 18 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 21; claim(s) 21 is/are directed to a/an medium associated with the method claimed in claim(s) 1. Claim(s) 21 is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.
















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Houidi et al. (US 2012/0314618 A1) in view of Border et al. (US 2003/0147403 A1). 

Regarding Claim 2;
Ben-Houidi discloses the method to Claim 1.
Ben-Houidi further discloses concepts of topology protocol comprising IPsec (Ben-Houidi, [0021]) AND wherein storing the topology comprises storing, in the routing table [information] ([0035] and [0080] and [0091] and [0097]).
	Ben-Houidi fails to explicitly disclose wherein storing the topology comprises storing, in the routing table, information regarding Internet Protocol Security tunnels of the virtual private network.
	However, in an analogous art,  Border teaches wherein storing the topology comprises storing, in the routing table, information regarding Internet Protocol Security tunnels of the virtual private network (Border, [0006] -  In addition, given today's security concerns, users are finding VPNs to be a reliable security solution, in large part, because VPN protocols (such as IPSEC) provide significantly higher security using advanced encryption technology than what is supplied by conventional private networks. VPN tunnels do not allow the service providers to view the packets within the VPN tunnel... and [0044] - The PEP peer to VPN tunnel routing is performed, in an exemplary embodiment, by a routing table, where this routing table identifies the VPN tunnel and its VPN peer's IP address and provides one or more IP address masks such that one of which matches the IP address of the PEP peer).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Border to the routing table of Ben-Houidi to include wherein storing the topology comprises storing, in the routing table, information regarding Internet Protocol Security tunnels of the virtual private network
One would have been motivated to combine the teachings of Border to Ben-Houidi to do so as it provides / allows significantly higher security using advanced encryption technology (Border, [0006]).

Regarding Claim(s) 19; claim(s) 19 is/are directed to a/an system associated with the method claimed in claim(s) 2. Claim(s) 19 is/are similar in scope to claim(s) 2, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 22; claim(s) 22 is/are directed to a/an medium associated with the method claimed in claim(s) 2. Claim(s) 22 is/are similar in scope to claim(s) 2, and is/are therefore rejected under similar rationale.
Claim(s) 3, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Houidi et al. (US 2012/0314618 A1) in view of Nakil et al. (US 9,374,270 B2).

Regarding Claim 3;
Ben-Houidi discloses the method to Claim 1.
Ben-Houidi further disclose wherein storing the topology comprises storing, in the routing table, information regarding adjacent border routes for a given virtual network (Ben-Houidi, [0021]).
However, in an analogous art, 
Ben-Houidi fails to explicitly disclose wherein storing ... in the routing table, information regarding next hop gateway definitions.
However, Nakil teaches wherein storing ... in the routing table, information regarding next hop gateway definitions (Nakil, col. 12, lines 33-49 - Chassis switch 52 maintains routing table (“RT table”) 56A containing routing information for packets, which describes a topology of a network. Routing table 56A may be, for example, a table of packet destination Internet protocol (IP) addresses and the corresponding next hop, e.g., expressed as a link to a network component).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakil to the routing table of Ben-Houidi to include wherein storing ... in the routing table, information regarding next hop gateway definitions.
One would have been motivated to combine the teachings of Nakil to Ben-Houidi to do so as it provides / allows operating in compliance with a protocol (Nakil, col. 12, lines 33-49).
Regarding Claim(s) 20; claim(s) 19 is/are directed to a/an system associated with the method claimed in claim(s) 3. Claim(s) 20 is/are similar in scope to claim(s) 3, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 23; claim(s) 23 is/are directed to a/an medium associated with the method claimed in claim(s) 3. Claim(s) 23 is/are similar in scope to claim(s) 3, and is/are therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARI L SCHMIDT/            Primary Examiner, Art Unit 2439